BlaNd, Judge,
delivered the opinion of the court:
The appraiser, in his answer to the protest in this case, described the merchandise as follows:
The merchandise covered by. this protest is invoiced as “Raki<lo-Zuke.” It consists of scallions put up and preserved in a liquid composed of vinegar, salt, and sugar. Reference is 'made to T. D. 26654, in which the Board of General' Appraisers held that onions preserved in brine were not dutiable as “onions” under paragraph 249, tariff act of 1897, but were dutiable as “vegetables, prepared or preserved,” under paragraph 241 of the same act.
The exhibit before us is a bottle containing about a pint of what appear to be the bulbs of green onions with the tops cut off. The onions are from 1 to 2 inches in length, with an average thickness of about three-fourths of an inch, and are immersed in a dark-colored liquid.
It was agreed between the parties, at the hearing before the board, that scallions are onions.
The goods were assessed, by the collector, for duty under paragraph 773, Tariff Act of 1922, as vegetables pickled. The appellee’s protest, claiming the merchandise to be dutiable as onions, under paragraph 768, was sustained by the Board of General Appraisers. The United States has appealed to this court.
The issues in this case are almost identical with the issues in the case of United States v. La Manna, Azema & Farnan et al., 14 Ct. Cust. Appls. 123, T. D. 41647, suit No. 2702, decided by this court, concurrently herewith.
In that case, small, peeled, pearl onions put up in vinegar pickle and packed in small glass bottles were held to be “vegetables * * * pickled,” under paragraph 773, of the Tariff Act of 1922.
Following that decision we hold that the merchandise, in the instant case, was properly classified by the collector as vegetables pickled, and dutiable under paragraph 773, and the judgment of the Board of General Appraisers is reversed.
Barber, J., concurs in the conclusion.